                3:19-cv-03296-SEM-TSH # 23   Page 1 of 6
                                                                              E-FILED
                                                   Monday, 08 March, 2021 10:47:11 AM
                                                         Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

HELEN TONIQUE WILLIAMS,              )
                                     )
               Plaintiff,            )
                                     )
     v.                              )       Case No. 19-cv-03296
                                     )
ILLINOIS DEPARTMENT OF               )
CHILDREN AND FAMILY                  )
SERVICES, ILLINOIS                   )
DEPARTMENT OF HUMAN                  )
RIGHTS, and EDWARD D.                )
WILLIAMS,                            )
                                     )
               Defendants.           )

                             OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     This cause is before the Court on the motion to dismiss (d/e 9)

filed by the Illinois Department of Children and Family Services and

the Illinois Department of Human Rights. For the reasons stated

below, the motion to dismiss (d/e 9) is GRANTED.

                       I.   INTRODUCTION

     Plaintiff Helen Tonique Williams filed her Complaint (d/e 1) on

December 20, 2019. Plaintiff claims that she was “never allowed to

have any knowledge of or about [her] biological family” and was



                             Page 1 of 6
                 3:19-cv-03296-SEM-TSH # 23   Page 2 of 6




“sent to a abusive home”—the home of Edward D. Williams, Senior,

who is also named as a Defendant. Ms. Williams claims that, “from

the ages of 3 to 17,” she “was child abuse, trafficed, and held

hostage for contraband.” D/e 1, p. 2. Plaintiff claims that the

Illinois Department of Child and Family Services (“DCFS”) is

responsible for the harm done to her “because DCFS . . . placed me

in the care of the Williams family/foster family.” Id.

     Plaintiff further claims that the Illinois Department of Human

Rights (“DHR”) is responsible for her injuries because DHR “worked

with the foster care family during my adoption and after I aged out”

and because DHR “used my paperwork as contraband and allowed

the foster family members and Edward D. Williams to represent me

meanwhile dismissing” the Human Rights complaints that Plaintiff

filed with DHR. Id., p. 3.

                       II.   LEGAL STANDARD

     When considering a motion to dismiss for lack of subject

matter jurisdiction under Rule 12(b)(1), the Court construes the

complaint in the light most favorable to the plaintiff, accepting all

well-pleaded allegations as true and construing all reasonable

inferences in plaintiff’s favor. Alicea-Hernandez v. Catholic Bishop


                              Page 2 of 6
                 3:19-cv-03296-SEM-TSH # 23   Page 3 of 6




of Chi., 320 F.3d 698, 701 (7th Cir. 2003). The plaintiff bears the

burden of proving the jurisdictional requirements have been met.

Ctr. For Dermatology & Skin Cancer Ltd. v. Burwell, 770 F.3d 586,

588 (7th Cir. 2014). “The court may look beyond the jurisdictional

allegations of the complaint and view whatever evidence has been

submitted on the issue to determine whether in fact subject matter

jurisdiction exists.” Alicea-Hernandez, 320 F.3d at 701.

                             III.   ANALYSIS

     DCFS and DHR (together, “the Agencies”) have filed a motion

to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(1)

arguing that the Court lacks subject matter jurisdiction over this

case due to sovereign immunity afforded to the State of Illinois

under the Eleventh Amendment.

     The Eleventh Amendment provides, “The judicial power of the

United States shall not be construed to extend to any suit in law or

equity, commenced or prosecuted against one of the United States

by citizens of another state, or by citizens or subjects of any foreign

state.” U.S. Const. amend. XI. In short, the Eleventh Amendment

limits a federal court’s jurisdiction over suits against a state by a

foreign state, citizens of another state, and the state’s own citizens.


                              Page 3 of 6
                 3:19-cv-03296-SEM-TSH # 23   Page 4 of 6




MCI Telecommunications Corp. v. Illinois Bell Tel. Co., 222 F.3d

323, 336 (7th Cir. 2000). As such, “an unconsenting State is

immune from suits brought in federal courts by her own citizens as

well as by citizens of another State.” Bd. Of Regents of Univ. of Wis.

Sys. V. Phx. Int’l Software, Inc., 653 F.3d 448, 457 (7th Cir. 2011).

The immunity “also bars federal jurisdiction over suits against state

officials acting in their official capacities when the state is the real

party in interest.” MCI Telecommunications, 222 F.3d at 337.

However, the immunity is not without exception. See id.

(“Congress may exercise its power under the Fourteenth

Amendment and thereby authorize private suits against

unconsenting states.”). A state also may waive its immunity from

suit. Additionally, the Ex parte Young doctrine allows private

parties to sue individual state officials for prospective relief to enjoin

ongoing violations of federal law.”) (internal citations omitted).

     The Agencies argue that they are part of the State of Illinois’

executive branch. See 20 ILCS 5/5–15 (“The Departments of State

government are created as follows: . . . The Department of Children

and Family Services . . . The Department of Human Rights.”) As

such, the Agencies contend that a citizen of the State of Illinois has


                               Page 4 of 6
                 3:19-cv-03296-SEM-TSH # 23   Page 5 of 6




brought suit against two state departments without the consent of

the departments.

     The Court finds that Eleventh Amendment does apply without

any exception in this case as both the DCFS and HDR are

departments of Illinois’ executive branch. As the Agencies have not

consented to this lawsuit, the Agencies are afforded sovereign

immunity from Plaintiff’s lawsuit. Plaintiff bears the burden of

proving that subject matter jurisdiction exists, and Plaintiff has not

argued that any exception to sovereign immunity applies here.

Therefore, the Court lacks subject matter jurisdiction over Plaintiff’s

claims against the Agencies.

                          IV.    CONCLUSION

     For the reasons stated, the motion to dismiss (d/e 9) filed by

the Illinois Department of Children and Family Services and the

Illinois Department of Human Rights is GRANTED. Plaintiff’s

claims against the Illinois Department of Children and Family

Services and the Illinois Department of Human Rights are

DISMISSED WITHOUT PREJUDICE for lack of subject matter

jurisdiction.




                               Page 5 of 6
             3:19-cv-03296-SEM-TSH # 23   Page 6 of 6




ENTER: March 4, 2021


                            /s/ Sue E. Myerscough
                            SUE E. MYERSCOUGH
                            UNITED STATES DISTRICT JUDGE




                         Page 6 of 6
